In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Freeman, J.), dated June 1, 2010, which, upon a fact-finding order of the same court dated April 7, 2010, made upon the appellant’s admission, finding that the appellant committed acts which, if committed by an adult, would have constituted a violation of section 10-131 (g) (1) of the Administrative Code of the City of New York which prohibits the possession or sale of a toy or imitation firearm, adjudged him to be a juvenile delinquent, and placed him on probation for a period of 12 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
“An order denying an application for permission to make a late motion to suppress, as distinguished from an order denying a motion to suppress on the merits ... is forfeited by a guilty plea” (People v Petgen, 55 NY2d 529, 532 [1982]; see People v DiDonato, 87 NY2d 992, 993 [1996]; People v Wright, 256 AD2d 643 [1998]). Thus, following his admission, the appellant forfeited his right to challenge the Family Court’s denial, as untimely, of that branch of his omnibus motion which was to suppress his statements to law enforcement officials (cf. People v Petgen, 55 NY2d at 534).
Moreover, in light of the appellant’s admission, he forfeited appellate review of any claim that he was deprived of the effective assistance of counsel which did not directly involve the plea bargaining process (cf. People v Hansen, 95 NY2d 227, 230 [2000]; People v Petgen, 55 NY2d at 534-535, 535 n 3; People v Collier, 71 AD3d 909, 910 [2010]; People v Turner, 40 AD3d 1018, 1019 [2007]; People v Silent, 37 AD3d 625 [2007]). Prudenti, P.J., Florio, Balkin and Leventhal, JJ., concur.